UNITED STATES DISTRICT COURT
                                                                                                 FILED
                              FOR THE DISTRICT OF COLUMBIA                                           MAY 262011
                                                                                         ,.,!!~ u.s. District & Bankruptcy
                                                                                         VU... III   for the DIstrict of Columbia
                                                )
Flordelisa I. Trevino,                          )
                                                )
        Petitioner,                             )
                                                )
                v.                              )               Civil Action No.
                                                )
Texas Vital Statistics, DSHS,                   )
                                                )
        Respondent.                             )
                                                )


                                   MEMORANDUM OPINION

        This matter is before the Court on review of the petition, brought pro se, and application

to proceed in forma pauperis. The application will be granted and the case will be dismissed for

lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an

action "at any time" it determines that subject matter jurisdiction is wanting).

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

        Petitioner, a resident of Olongapo City, Philippines, has filed a "Petition to Amend

Certificate of Death as Likewise Motion to Have a Copy of Modified True-Certified Copy of the

Death Certificate." She seeks to compel such relief from a Texas agency. The federal courts

may compel federal officials to act under certain circumstances. See 28 U.S.C. § 1361. Such
authority does not extend to state officials or agencies. Petitioner's recourse lies, if at all, in the

Texas state court system. Because the petition presents neither a federal question nor a basis for

diversity jurisdiction, the case will be dismissed. A separate Order accompanies this

Memorandum Opinion.



                                                        United States District Judge
DATE: May!::J.-, 2011




                                                   2